—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Schmidt, J.), entered June 9, 1999, which, upon a jury verdict finding that the defendants McDonnell Douglas Truck Services, Inc., and Francis Ahee were not negligent, is in favor of those defendants and against him dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff was traveling north across an intersection when he collided with a truck driven by the respondent Francis Ahee and owned by the respondent McDonnell Douglas Truck Services, Inc., which was traveling west through the same intersection. The jury found that those defendants were not negligent.
A jury verdict may not be overturned as against the weight of the evidence unless the verdict could not be reached upon any fair interpretation of the evidence (see, Galimberti v Carrier Indus., 222 AD2d 649). Since Ahee had the right of way, the jury finding that the respondents were not negligent is based upon a fair interpretation of the evidence (see, Terrel v Kissel, 116 AD2d 637). Goldstein, J. P., McGinity, Luciano and Smith, JJ., concur.